1. Youth in Action programme (2007-2013) (
- Before the vote:
rapporteur. - Mr President, with regard to the four reports to be voted on, let me point out on behalf of the Committee on Culture and Education that the multiannual programmes in the field of culture, education, youth and citizen participation in community activities are some of the most important activities of the EU and especially of the European Parliament.
Decisions on the choice and funding of the different activities covered by these programmes ought thus to rely on clear and objective criteria. Simplified procedures should be adopted to avoid unnecessary delays for European citizens.
The four comitology reports, which the European Parliament is being asked to adopt today in plenary, aim to ensure transparent, fast and effective procedures. This will simultaneously strengthen the European Parliament's role in this field of procedures.
The fact that these parliamentary proposals have been accepted by both the Commission and the Council is particularly satisfying and gives hope for future interinstitutional agreement.
Finally, I would like to thank the Commission, the Council under the Slovenian Presidency, and the current French Presidency for the spirit of cooperation and agreement and for the way they have managed these four Community programmes.